Citation Nr: 0634559	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Board notes that the veteran's file was 
transferred to the RO in Montgomery, Alabama in April 2004. 

It appears that the veteran has filed claims for an increased 
rating and an earlier effective date for his left shoulder 
disability.  These claims are REFERRED to the RO for 
appropriate action.
 
The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  In a June 1989 decision, the RO denied service connection 
for a bilateral shoulder disorder; the veteran did not file a 
timely notice of disagreement (NOD).

2. In a June 2005 decision, the RO granted service connection 
and assigned a 10 percent disability rating for the veteran's 
left shoulder.

3.  Evidence added to the record since the June 1989 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for a 
right shoulder disorder, and does not raise a reasonable 
possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The June 1989 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).
2.  New and material evidence has not been received since the 
June 1989 RO decision and reopening the appellant's claim for 
service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a March 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The March 
2003 letter informed the appellant what additional 
information or evidence was needed to reopen his claim, and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that new and material evidence has not been 
receive to reopen the claim of service connection for the 
veteran's right shoulder disorder, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess.  The appellant has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
shoulder disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In June 1989, the RO denied the veteran's claim for service 
connection for a bilateral shoulder disorder, having found 
that it was not incurred in or aggravated by service.  Since 
the veteran did not file a timely NOD, the RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  In a September 2003 rating decision, the RO 
determined that no new and material evidence had been 
presented to reopen the claim. The veteran perfected an 
appeal to the Board in November 2004.  In June 2005, the RO 
granted service connection and assigned a 10 percent 
disability rating for the veteran's left shoulder following a 
VA examination.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The 
evidence that is considered is the evidence received since 
the last final disallowance. Evans v. Brown, 9 Vet. App. 273 
(1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record.  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the June 1989 RO decision.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).
 
The evidence received since the June 1989 rating decision 
includes: VA medical records from June to September 2002 
which reflect treatment for the veteran's bilateral shoulder 
pain in September 2002; VA medical records from March to July 
2003 showing March 2003 treatment for pain in the veteran's 
shoulders and reflecting a diagnosis of mild degenerative 
joint disease of the acromioclavicular joints with some 
evidence of crepitation; a February 2005 VA joints 
examination report which reveals minimal limitation of motion 
of the right shoulder but no diagnosed disorder; and lay 
statements from the veteran stating he has right shoulder 
pain due to service.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  While these records reflect 
that the veteran was seen for right shoulder pain however, 
none of the evidence suggests that the veteran's right 
shoulder disorder was either incurred in or aggravated by 
active military service.

As to the lay statements by the appellant, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since June 1989 raises 
a reasonable possibility of substantiating the claim, it is 
not new and material evidence.  


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a right 
shoulder disability is not reopened and the appeal is denied.




____________________________________________

RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


